Citation Nr: 1618888	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-24 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES
	
1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, daughter, and granddaughter.



ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2016, the Veteran filed a claim for entitlement to a permanent and total disability evaluation using VA's electronic claims application system.  This issue has not been adjudicated by the RO and is not before the Board.  Therefore, it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) is addressed in the Remand portion of the decision below.


FINDING OF FACT

Manifestations of the Veteran's posttraumatic stress disorder (PTSD) include depression, aggressiveness, flashbacks, and hypervigilance that result in deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total social impairment.



CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no more, for PTSD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for PTSD was awarded in the May 2008 rating decision on appeal.  An initial 50 percent evaluation was assigned, effective August 24, 2007.  The Veteran contends that a higher initial rating is warranted as his PTSD is productive of total occupational and social impairment.   

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  The Veteran's PTSD is currently rated as 50 percent disabling under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board finds that an initial rating of 70 percent, but not higher, is warranted for the Veteran's PTSD.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  VA treatment records document consistent findings of a depressed and anxious mood, marital problems, anger management issues, flashbacks, and intermittent suicidal ideation without intent or plan.  The Veteran has also endorsed symptoms of PTSD including sleep disturbance, mood swings, hypervigilance, and aggressiveness.  

The May 2008 VA examiner found that the Veteran met the criteria for a 70 percent evaluation, and while later VA examiners in August 2011 and January 2013 concluded the disability most nearly approximated the criteria associated with a 10 percent rating, the Board finds that the Veteran's PTSD symptoms are of similar severity, frequency, and duration as those contemplated by a 70 percent initial rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's PTSD clearly impacts all areas of his life and functioning and an initial 70 percent rating is appropriate.

The Board has considered whether a total schedular rating is appropriate at any time during the claims period.  The Veteran does not endorse any of the symptoms listed in the criteria for a 100 percent evaluation, and the symptoms he does experience are not of similar severity, frequency, and duration as those associated with a total rating.  For example, a total rating is awarded if the Veteran poses a persistent danger of hurting himself or others.  In this case, the Veteran has experienced suicidal ideation, particularly around the time he was pursuing his claim for service connection for PTSD, and regularly manifests anger management problems.  Lay statements from the Veteran and his wife establish that he was violent towards members of his family many years ago, though there is no indication he has assaulted any person during the appeal period.  The Veteran has consistently denied having any intent or plan to hurt himself or others, and in August 2009 a VA mental health crisis team specifically found that he was not a danger to himself or others.  The Veteran's mood and depression improved when he began taking psychiatric medication in June 2008 and despite his reports of passive suicidal ideation, there is no indication he presents a "persistent danger of hurting himself or others."  

Similarly, while the Veteran reported having auditory and visual hallucinations in a June 2008 statement and disability examinations in May 2008 and March 2009, he has consistently denied experiencing any hallucinations or delusions since that time.  His reports of hallucinations also seem consistent with his reports of flashbacks, as he stated during the March 2009 Social Security Administration examination that he hears voices, sees things, and felt like he was re-experiencing his traumatic stressors.  In any event, the Veteran's reported hallucinations are controlled by his medication regime and the Board cannot conclude that they ever most nearly approximated "persistent delusions or hallucinations" at any time during the appeal period.  

The record also establishes that the Veteran communicates well, is able to perform his activities of daily living, and clearly does not experience disorientation or memory loss of such severity that he forgets the names of his close relatives or own name.  Thus, the Veteran's PTSD symptoms are not of similar severity as those contemplated by a total schedular rating under the General Rating Formula. 

Although the Veteran does not endorse PTSD symptoms similar to those contemplated by a total rating, a 100 percent rating is assigned if the PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether the symptoms are listed in the Rating Schedule.  See Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002); see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  In this case, the Board cannot conclude that the Veteran's PTSD results in total occupational and total social impairment.  

The Veteran retired from his position as a building inspector in November 2008 and his employer wrote in a September 2008 letter that the Veteran possessed a general inability to be a team player.  The employer did not contest the Veteran's retirement and identified several areas where the Veteran's functioning was inadequate and inappropriate.  The Veteran was self-employed at the time of the August 2011 VA examination as an independent project manager for various construction projects, but reported in a September 2012 statement that he was unsuccessful in this business venture due to his PTSD symptoms and medications.  Records from VA and private psychiatric health care providers detail the Veteran's problems controlling his anger which limit his ability to interact with coworkers, clients, and the public, though the same records clearly establish that the Veteran's PTSD symptoms are improved and stabilized with medication and regular therapy.  The January 2009 and January 2013 VA examiners found that the Veteran was capable of employment under limited conditions, such as little or no contact or interaction with authority figures, clients, or the public, but these restrictions are such that it is unlikely the Veteran would be able to secure regular employment.  His VA therapist characterized him as unemployable and completely disabled in an August 2014 letter, and the Veteran has proven unable to work even when self-employed.  

Nevertheless, the Veteran has maintained meaningful social relationships throughout the appeal period and does not manifest total social impairment due to PTSD.  His marriage is often described as turbulent, with the Veteran reporting that his wife is afraid of him because of past physical and current verbal abuse.  However, they have remained married for over 50 years and she attended therapy sessions with him and remained supportive of his treatment.  The Veteran reported in an April 2014 VA mental health visit that his wife left him, but she returned a few weeks later and there is no evidence of any other marital separation.  The Veteran is estranged from most of his other family members, but stated during an August 2014 treatment session with a VA counselor that he had a few close friends and was still close to one of his grandsons.  The Veteran also consistently reported that he was active in his church and with the Knights of Columbus.  He testified in March 2016, that he preferred to be alone and often left church services and meetings due to anxiety, but had remained a regular attendee.  It is clear that the Veteran experiences severe social impairment due to his PTSD symptoms, but since he remains close to some family members and friends and continues to participate in some organizations, total social impairment has not been shown.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected PTSD was evaluated under the General Rating Formula as a mental health disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Manifestations of the Veteran's PTSD include depression, aggressiveness, flashbacks, and hypervigilance that result in deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total social impairment.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating.  An evaluation in excess of 70 percent is provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology with regard to his service-connected PTSD.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than the initial 70 percent assigned herein would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against an initial rating in excess of 70 percent at any time throughout the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 70 percent for PTSD, but no more, is granted.


REMAND

Entitlement to TDIU is an element of all claims for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  

The Veteran is currently in receipt of a total schedular disability rating from August 18, 2015 for a heart condition.  A claim for TDIU was most recently denied by the RO in February 2015.  The assignment of a total schedular rating does not necessarily render the claim for a TDIU completely moot.  A TDIU could be warranted in addition to a schedular 100 percent evaluation if the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  If the Veteran were granted a TDIU based on other disabilities in addition to the total schedular rating, he would be entitled to a category of special monthly compensation that would result in a rate of compensation above the rate provided for 100 percent disability.

Service-connection has been granted for multiple disabilities other than the 100 percent rated heart disability, including PTSD, diabetes mellitus, and a low back disability.  In addition, the Veteran has consistently reported that he is unable to work due to his service-connected disorders.  Therefore, an award of a TDIU is still possible and the claim must be remanded for adjudication by the RO. 

Accordingly, the case is remanded for the following action:

The RO must re-adjudicate the issue of TDIU.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


